Citation Nr: 1631458	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  09-14 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability evaluation for bilateral pes planus with plantar fasciitis, currently rated as 10 percent disabling.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a back disorder, including as secondary to service-connected bilateral pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service in the Army from June 1992 to February 1998. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In May 2010, a local hearing was held before a Decision Review Officer at the Indianapolis, Indiana, RO.  A transcript of that proceeding has been associated with the claims folder.  The Veteran was scheduled for a hearing before a member of the Board for February 17, 2011.  However, the Veteran failed to report for this hearing, did not offer good cause for his failure to report for this hearing, and did not request that the hearing be rescheduled.  As such, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2015).

This case was previously before the Board in August 2012 when the Board, in relevant part, denied the Veteran's claim for service connection for a back disorder and remanded his claims for an increased disability rating for bilateral pes planus with plantar fasciitis and service connection for knee pain for additional development.  In a September 2013 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's August 2012 denial of service connection for a back disorder and remanded the claim for readjudication consistent with the terms of the memorandum decision.  

In March 2014, the Board remanded the claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development and due process considerations development.  A Supplemental Statement of the Case was issued in August 2014.  

The case has been returned to the Board for appellate consideration. 


FINDINGS OF FACT

1.  Bilateral pes planus with plantar fasciitis is moderate and productive of pain.

2.  A bilateral knee disorder was not manifest during service or within one year of separation.  A bilateral knee disorder is not attributable to service.

3.  A back disorder was not manifest during service or within one year of separation.  A back disorder is not attributable to service.

4.  A back disorder is not related (causation or aggravation) to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for bilateral pes planus with plantar fasciitis have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).

2.  A bilateral knee disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  A back disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4.  A back disorder is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for service connection and an increased disability rating, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims. The Veteran was also afforded VA examinations responsive to the claims for service connection; independent medical expert opinions were also obtained with regard to the claim for service connection of a back disorder.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Veteran was also afforded VA examinations responsive to the claim for an increased rating.  The examination reports contain all the findings needed to rate the Veteran's service-connected disability on appeal, including history and clinical evaluation.  Furthermore, there is no need for a more contemporaneous examination as the evidence does not indicate that there has been a material change in the disability.  See 38 C.F.R. § 3.327(a) (2015); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected bilateral pes planus with plantar fasciitis has not materially changed and a uniform evaluation is warranted.  

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran's service-connected bilateral pes planus with plantar fasciitis is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under Diagnostic Code 5276, a noncompensable disability evaluation is assigned for mild flat foot with symptoms relieved by a built-up shoe or arch support.  A 10 percent rating is assigned for bilateral moderate flat foot with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet.  A 30 percent rating for bilateral flat foot requires a severe condition with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indications of swelling on use, and characteristic callosities.  A 50 percent rating for bilateral flat foot requires a pronounced condition manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276. 

After a review of the lay and medical evidence, the Board finds that the Veteran's the Veteran's service-connected bilateral pes planus with plantar fascitis most closely approximates the criteria for a 10 percent disability rating.  The Board finds that the Veteran's bilateral pes planus with plantar fascitis is moderate for each foot.  At the July 2006 VA examination, he reported experiencing decreased strength, tenderness, fatigability, and that his orthotics were not effective.  X-rays were negative for fracture, soft tissue swelling, and subluxation, and physical examination did not show abnormal motion or weight-bearing, calluses, incoordination, instability, stiffness, deformity, atrophy; range of motion was normal, but the Veteran had pain and tenderness.   At the September 2012 and August 2014 VA examinations, there was decreased longitudinal arch height, but there was no inward bowing, inward displacement, or spasm of the Achilles tendon, deformity (other than pes planus), pronation, or weight-bearing over or medial to the great toe.  The Veteran reported difficulty with prolonged standing.  The Veteran complained of pain of the longitudinal arch, painful and tender plantar fascia, tenderness of the Achilles tendon, and a burning sensation form the metatarsal head to the proximal heel.  The Veteran does not use assistive devices, as a normal mode of locomotion.  A December 2014 private medical report notes that the Veteran had "very mild tenderness in [his] bilateral plantar fascia."  No callus was seen and the Veteran was noted to have only minimal heel pain to palpation with motor strength of 5/5 in both lower extremities.  

To the extent that the Veteran claims that his pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the current rating is based on the objectively demonstrated reduced motion.  The VA examination reports indicate that the Veteran complained of pain, but physical examination did not demonstrate any additional limitations in response to pain, including incoordination, lack of endurance, swelling, heat and redness, or locking; there was no weakness or fatigability beyond which was reflected in the examination reports.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca at 206-07.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Therefore, the lay and medical evidence demonstrates that the Veteran's symptoms do not result in additional functional limitation to a degree that would support a rating in excess of the current, 10 percent disability rating for bilateral pes planus with plantar fasciitis.  

The Board also considered whether the Veteran may be entitled to a higher rating under other potentially applicable Diagnostic Codes for the rating period.  However, there is no basis for a higher rating under any other potentially applicable diagnostic code.  There was no evidence of claw foot symptoms warranting a higher rating under diagnostic code 5278, malunion or nonunion of tarsal or metatarsal bones warranting a higher rating under diagnostic code 5283, or moderately severe or severe other foot injury warranting a higher rating under diagnostic code 5284.  As such, the Board does not find that the medical evidence supports a higher schedular rating.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

At his VA examinations and in written statements, the Veteran reported pain, tenderness, fatigability, weakness, and swelling of his feet.  The discussion above reflects that the symptoms of the Veteran's bilateral pes planus with plantar fasciitis are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of pain, which was clearly contemplated in the currently assigned disability evaluation.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's service-connected bilateral pes planus with plantar fasciitis, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of extraschedular ratings for the Veteran's service-connected disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with bilateral pes planus with plantar fasciitis, the Board finds that the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

Back Disorder

The Veteran is seeking entitlement to service connection for back pain.   The Veteran contends that he injured his back in service by participating in road marches in full gear or wearing rucksacks.

A review of the service treatment records reveals that the Veteran complained of mid and lower back pain in an August 1992 service treatment record after a road march.  The Veteran indicated that he had a sore back due to carrying a load on his back.  The Veteran was diagnosed with myospasm lumbar region.  The Veteran also complained of low back pain in a January 1993 service treatment record, at which time he reported injuring himself during physical training.  In a March 1995 service treatment record, the Veteran reported right upper back pain and neck pain following involvement in a motor vehicle accident the previous day.  In a January 1998 Report of Medical History, the Veteran denied experiencing recurrent back pain, bursitis, arthritis, rheumatism, and swollen or painful joints.  The contemporaneous clinical evaluation did not indicate that there were any abnormalities.

The Veteran underwent a VA examination in June 2010.  The examiner reviewed the claims file.  The Veteran reported low back pain with occasional leg pain and stiffness with an onset of 1994.  The Veteran reported that he injured his back carrying a rucksack and setting up equipment during road marching.  X-ray reports revealed good alignment with preserved disc height.  Upon examination, the examiner diagnosed the Veteran with a back strain.  The examiner determined that it is less likely than not that the Veteran's back pain is related to his military service.  His back pain from the military service should have resolved with rest and there is no neurological deficit (weakness) that can be attributable to a cause such as a herniated disc or stenosis. 

The Veteran was afforded another VA examination in August 2014.  According to the report, the Veteran was diagnosed with a lumbosacral strain.  The Veteran reported complaints of chronic back pain since 1998 and that he had a lifting injury to his low back during service; the VA examiner noted that service treatment records reflect treatment for his back in 1992 and 1993.  Following physical examination, the Veteran was found to have intervertebral disc syndrome of the thoracolumbar spine; x-rays, however, did not show arthritis or thoracic vertebral fracture with loss of height.  The VA examiner opined that it was less likely than not that (less than 50 percent probability) that the Veteran's current back disorder was incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner also opined that the Veteran's current back disorder is not related to a service-connected injury.  The VA examiner noted that the two acute, versus chronic, episodes of back pain in service, coupled with the absence of related complaints or treatment for many years after service, indicate a lack of chronicity and that the Veteran's back problems are due to natural causes.

Treatment records and letters from J.W. Smartt, Jr., M.D. of SmarttNeurology indicate that the Veteran had bilateral pes planus with plantar fasciitis, with onset in service, and lumbago with mild thoracic spondylosis.

An October 2015 VA medical advisory opinion from a VA Chief of Neurosurgery indicates that the Veteran's service treatment records and post-service treatment records and VA examination reports have been reviewed.   The VA examiner noted that an undated service treatment record showed thoracic back pain after a motor vehicle accident and that the Veteran first sought treatment for his back in 2008.  The VA examiner opined that his current back disorder (diagnosed as recurrent lumbosacral strain and minimal grade-1S1 retrolisthesis) is not related to his active duty service and was not caused or aggravated by his service-connected bilateral pes planus with plantar fasciitis.

A May 2016 addendum provides the rationale.  According to the neurosurgeon, there is no documentation of a significant back injury necessitating treatment or a neurological examination suggestive of a neurological deficit attributed to a back injury.  Likewise, radiographic images of the Veteran's spine do not provide any evidence of a significant back injury.  The neurosurgeon also indicated that most patients with back pain do not have pes planus or plantar fasciitis, which suggests that the two are not related.

After review of the evidence of record, the Board concludes that the criteria for a grant of service connection for a back disorder are not met.  

Here, there is no evidence of a back disorder during active duty or within one year of separation.  Rather, at the January 1998 medical examination, prior to separation, the Veteran denied experiencing back pain and clinical evaluation did not reflect any abnormalities.  Likewise, the Veteran's medical history does not establish that a back disorder was manifest to a compensable degree in service or within one year of separation.  Additionally, there is nothing to suggest that there were characteristic manifestations sufficient to identify the claimed back disorder during service or within one year of separation.  38 C.F.R. § 3.303(b).  In short, the evidence fails to establish the presence of pathology during service or for many years thereafter.  

The weight of the evidence reflects that the Veteran's claimed back disorder is not related to his active duty.  There is no probative evidence that the Veteran's claimed back disorder is related to his service.  None of the post-service treatment records reflect complaints, treatment, or diagnoses of a back disorder prior to 2008.  The Board reiterates that the Veteran had no related complaints at the January 1998 separation examination and that there was no evidence of a significant back injury in service.  Moreover, the August 2014 VA examination and October 2015 VA medical opinion, as well as the May 2016 addendum, clearly concluded that the Veteran's claimed back disorder, diagnosed as recurrent lumbosacral strain and S1 retrolisthesis, were not related to the Veteran's service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

The Board also finds that the weight of the evidence reflects that the Veteran's service-connected bilateral pes planus with plantar fasciitis did not cause or aggravate the Veteran's back disorder.  Although the Veteran asserts that his back disorder was caused by his service-connected bilateral pes planus with plantar fasciitis and/or worsened as a result of his service-connected bilateral pes planus with plantar fasciitis, neither the August 2014 VA examiner nor the October 2015 VA medical opinion found that the Veteran's claimed back disorder was related to his service, including his service-connected bilateral pes planus with plantar fasciitis.  In particular, both the VA examiner and the VA medical opinion, in concluding that the Veteran's back disorder was unrelated to service, including his service-connected bilateral pes planus with plantar fasciitis, noted that the Veteran did not have a significant back injury in service or signs or symptoms of such an injury in service, and his first complaints of a back disorder were many years after service; the VA neurosurgeon stated that pes planus and plantar fasciitis are not often found in patients with back pain. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  As noted by the Federal Circuit, the Department must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to. Waters v. Shinseki, 601 F.3d 1274 (2010).  

The Board has considered the Veteran's statements.  However, the Veteran's statements are insufficient to establish a nexus to his service for his back disorder.  The Board finds that the probative value of the Veteran's general lay assertions are outweighed by the specific, reasoned opinion provided in the August 2014 VA examination report and the October 2015 VA medical opinion, as well as the May 2016 addendum, as well as by the clinical evidence of record.  Post-service treatment records do not reflect any credible relationship between the Veteran's service and his back disorder.  

In this regard, the August 2014 VA examiner and October 2015 VA neurosurgeon noted that because the Veteran's back pain did not have onset until approximately 10 years after service, and there was no evidence of a significant back injury in service, it was unlikely that the Veteran's back disorder is related to the Veteran's service, including his service-connected bilateral pes planus with plantar fasciitis.  Moreover, the June 2010 and August 2014 VA examiners explained that the Veteran's current back disorder was more likely related to nonservice-connected factors, including age and natural causes.   The Board notes that the opinions of the June 2010 and August 2014 VA examiners, as well as the October 2015 VA neurosurgeon, are consistent with the medical evidence of record, which does not demonstrate that the Veteran's claimed back disorder is related to his service, including his service-connected bilateral pes planus with plantar fasciitis.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of a back disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Knee Disorder

The Veteran contends that he has knee pain due to rigorous training in service, including long road marches with heavy rucksack.

A review of the service treatment records reveals that the Veteran complained of pain and numbness from the knee down bilaterally in a September 1993 service treatment record.  In a separate September 1993 service treatment record from this same date, the Veteran reported constant lower extremity pain brought by constant use.  In a January 1998 Report of Medical History, the Veteran denied experiencing recurrent back pain, bursitis, arthritis, rheumatism, swollen or painful joints, "trick" or locked knee, lameness, and bone or joint deformity.  The contemporaneous clinical evaluation did not indicate that there were any abnormalities.

Post-service VA treatment records reflect that the Veteran complained of bilateral knee pain.  In a May 2009 private treatment records from SmarttNeurology, the Veteran was noted as having knee arthritis.  In a March 2004 VA treatment record, the Veteran reported left foot pain which radiates up the back of his calf to the back of his knee with an onset of 1 day ago.  A letter from J.W. Smartt, Jr., M.D. of SmarttNeurology, received in January 2015, indicates that the Veteran had bilateral pes planus with plantar fasciitis, with onset in service, and bilateral knee pain consistent with patellofemoral syndrome.

A September 2012 VA knee examination report indicates that the examiner found that the Veteran has no current or past knee or lower leg condition.  In an April 2013 addendum, the VA examiner reasoned that examination of the Veteran's knees, to include diagnostic imaging and strength testing, were essentially normal.  The VA examiner clarified that the Veteran's normal range of motion for flexion was 115 degrees bilaterally due to his muscular thighs.  Following consultation with an orthopedic physician on the date of the April 2013 opinion, the VA examiner stated that it was agreed that the Veteran has no known knee condition or diagnosis and has no service-connected condition or injury.  The VA examiner stated that his subjective complaints are not substantiated by any physical findings. 

The Veteran was afforded another VA knee examination in August 2014.  According to that report, the Veteran has been diagnosed with bilateral chronic recurrent knee strain.  The Veteran reported experiencing knee pain in and since service.  Following a physical examination and x-rays which were negative for arthritis and patellar subluxation, the VA examiner opined that it was less likely than not that the Veteran's bilateral knee pain is related to an in-service event, injury, or illness.  The VA examiner noted that service treatment records did not reflect a history of knee pain, and that, although the Veteran had complaints of pain since service, no active treatment was provided.

A December 2014 private treatment report notes that the Veteran's knee pain was consistent with patellofemoral syndrome.  Crepitus was noted in the knees at the patellas with negative signs of ligament or meniscus disease and increased patella laxity on the left with good range of motion bilaterally.  It was noted that he had a normal steady gait without assistive device with 5/5 strength in his lower extremities.  It was further observed that X-rays taken in July 2014 showed no fracture or dislocation with well-maintained joint spaces, intact retropatellar space, and no joint effusion. 

Based on the evidence of record, the Veteran's claim of service connection for a bilateral knee disorder must be denied.

The Board acknowledges that the Veteran had complaints of knee pain during service, but points out that, at separation, physical examination of the lower extremities was normal.  The Board points out that the Veteran denied experiencing knee pain at separation, and did not make any related complaints at that time.  Additionally, the Veteran did not report a history of pertinent pathology at separation or within one year of separation.  To the contrary, there is no evidence of pertinent symptoms for many years after service.

The weight of the evidence reflects that the Veteran's bilateral knee disorder is not related to his active duty.  There is no probative evidence that the Veteran's bilateral knee disorder is related to his service.  None of the post-service treatment records reflect complaints, treatment, or diagnoses of bilateral knee pain prior to 2006; the Board reiterates that the Veteran had no related complaints at his 1998 separation examination.   Moreover, the August 2014 VA examination opinion clearly concluded that the Veteran's current knee disorder was not related to the Veteran's service.  Significantly, the August 2014 VA examiner found that the Veteran's current knee disorder was not related to his service, in light of the lack of any knee injury or related complaints during the Veteran's military service and for many years thereafter.  The September 2012 and April 2013 VA examiners noted that the Veteran had complaints of knee pain, but that evaluations were negative for a disorder.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

The Board has considered and weighed the Veteran's statements and finds his statements made in connection with his claim for VA compensation benefits to be of minimal probative worth.  The Veteran is competent to report symptoms and diagnoses of knee pain and arthritis, and when his symptoms were first identified.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).  However, the Veteran's statements are insufficient to establish a nexus to his service for his knee disorder.  Likewise, the Board finds that the Veteran's report of on-going problems since service to be inconsistent with the record and not credible.  The Board finds that the probative value of the Veteran's general lay assertions is outweighed by the specific, reasoned opinion provided in the August 2014 VA examination report.  Post-service treatment records do not reflect any credible relationship between the Veteran's service and his current knee disorder.  

The August 2014 VA examiner noted that because the Veteran did not have knee complaints in service or for many years thereafter, until 2006, it was unlikely that the Veteran's bilateral knee disorder is related to the Veteran's duties in service.  The Board notes that the opinion of the August 2014 VA examiner is consistent with the medical evidence of record which does not demonstrate that the Veteran's current bilateral knee disorder is related to his service.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of a bilateral knee disorder.   The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a disability evaluation in excess of 10 percent for bilateral pes planus with plantar fasciitis is denied.

Service connection for a back disorder is denied.


Service connection for a bilateral knee disorder is denied.





______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


